
	
		III
		110th CONGRESS
		1st Session
		S. RES. 222
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2007
			Mrs. Clinton (for
			 herself, Mr. Smith,
			 Mr. Coleman, Mr. Chambliss, Mr.
			 Sanders, and Mr. Brown)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			September 10, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of
		  Pancreatic Cancer Awareness Month.
	
	
		Whereas over 37,170 people will be diagnosed with
			 pancreatic cancer this year in the United States;
		Whereas pancreatic cancer is the 4th most common cause of
			 cancer death in the United States;
		Whereas 75 percent of pancreatic cancer patients die
			 within the first year of their diagnosis and only 5 percent survive more than 5
			 years, making pancreatic cancer the deadliest of any cancer;
		Whereas there has been no significant improvement in
			 survival rates in the last 25 years and pancreatic cancer research is still in
			 the earliest scientific stages;
		Whereas there are no early detection methods and minimal
			 treatment options for pancreatic cancer;
		Whereas when symptoms of pancreatic cancer generally
			 present themselves, it is too late for an optimistic prognosis, and the average
			 survival rate of those diagnosed with metastasis of the disease is only 3 to 6
			 months;
		Whereas the incidence rate of pancreatic cancer is 40 to
			 50 percent higher in African Americans than in other ethnic groups; and
		Whereas it would be appropriate to observe November as
			 Pancreatic Cancer Awareness Month to educate communities across the Nation
			 about pancreatic cancer and the need for research funding, early detection
			 methods, effective treatments, and treatment programs: Now, therefore, be
			 it
		
	
		That the Senate supports the goals
			 and ideals of Pancreatic Cancer Awareness Month.
		
